LEADBETTER, Judge.
Section 320(a) of the Workers’ Compensation Act,1 77 P.S. § 672(a) provides that an employer who illegally hires an underage employee must pay a fifty per cent penalty in addition to standard workers’ compensation benefits if that underage employee is injured. In this case, the court must determine the standard to be applied under this provision where the minor was hired based upon her false representation that she was eighteen years old.
Karyann Figuereo sought employment from petitioner on June 21, 1994. On that date, she was fifteen years of age. On her job application, she claimed that she was born on November 2, 1975, which would have made her eighteen years old. She also completed an 1-9 employment eligibility form on which she claimed she was a high school graduate,2 and presented a document bearing her photograph entitled “Pennsylvania Identification Card.” Both the form and the card stated that November 2,1975 was her date of birth. There is no evidence that petitioner had knowledge that this date of birth was false.
Figuereo was hired into the loop department of petitioner’s belt manufacturing company. Her job required her to put her left arm through a knifelike machine and pick out good and damaged loops. On August 9, 1994 her arm was caught in the *79machine and twisted, causing a serious injury for which she filed a claim seeking workers’ compensation benefits. At the hearing before a Workers’ Compensation Judge (WCJ) claimant testified concerning her age, and her counsel requested that her benefits be increased by 50% in accordance with Section 320(a). At the time of the hearing, employer was represented by counsel for its insurance carrier [Kemper], Although finding that claimant lied about her age, the WCJ made no finding concerning the various forms submitted by claimant nor concerning the employer’s reliance upon them, but instead held that Section 320(a) imposed strict liability. The WCJ made the following conclusion of law:
3. Claimant has met burden of proving that she was involved in the working of a manufacturing machine in the course of her employment with Employer. Further, Claimant worked an excess of forty four hours per week. At the time of the work injury Claimant was fifteen years old. Therefore, as a matter of law, pursuant to Section 320(a) of the Act, Claimant shall receive her Workers’ Compensation benefits plus an additional fifty percent (5%) [sic] in Compensation as a result of the violation of child labor laws.
Because Section 320(b) of the Act requires that the 50% penalty be paid by the employer and not its insurance carrier,3 following the WCJ’s adjudication hearing counsel notified employer of the § 320(b) issue, and advised employer of its right to retain separate counsel to contest the 50% penalty. Employer did so, and its attorney moved either to intervene in Kemper’s appeal to the Workers’ Compensation Appeal Board (Board), or to appeal nunc pro tunc from the WCJ’s order.4 In this appeal, employer argued that claimant should be estopped from receiving the 50% additur as a matter of law because she had falsely represented her age to employer. Employer also requested that the Board accept additional documentary evidence (a hospital report) on the issue. The Board did not act upon the latter request. However, it rejected both the WCJ’s strict liability approach and employer’s estoppel theory and adopted a reasonable reliance standard. The Board held:
We believe that where a minor not only misrepresents his or her age, but also presents false picture identification which indicates a false birthdate, and the employer reasonably relies on such identification (i.e. the identification contains some type of “official indicia”) and other representations and determines that the applicant is of the age of majority, the employer should not be penalized pursuant to Section 320 with respect to that minor claimant.
The Board took “judicial notice,” however, of the fact that the “Pennsylvania Identification Card” is not the official non-drivers license identification issued by the Pennsylvania Department of Transportation, and found that the Claimant’s photo appeared superimposed on the information section of the card. The Board concluded, therefore, that reliance on the card was not reasonable and thus upheld the WCJ’s order. Figuereo v. American Belt Co., A96-4751, Bd. op. at 9-10.
Employer has petitioned this court for review of the award of the 50% additur.5 Petitioner again presses its estoppel *80theory, and claimant responds that the WCJ correctly adopted a strict liability approach. Thus the court is squarely faced with an undecided issue of law over which we exercise plenary review.6 For the reasons that follow, we agree with the Board that neither strict liability nor es-toppel is the appropriate standard by which to judge entitlement to additional compensation under § 320(a).
Petitioner contends that under Waugh v. Workmen’s Compensation Appeal Board (State Workmen’s Insurance Fund and Blue Grass Steel), 558 Pa. 400, 737 A.2d 733 (1999), claimant should be absolutely barred from profiting from false information. This contention is unwarranted. In Waugh, claimant’s employer was insured under the State Workmen’s Insurance Fund (SWIF), but only for workers who were either injured in Pennsylvania, or who were residing in Pennsylvania at the time of their injury. The employer and employee, however, conspired to mislead SWIF into believing that claimant lived in Pennsylvania at the time of his injury when in fact he did not, and a Notice of Compensation Payable was issued on that basis. The court held, “we would necessarily condemn this legislative enactment as absurd if we interpreted the enactment to allow an employee to wrongfully obtain workers’ compensation benefits by making material representations on collateral documents that convey the impression that the employee is eligible for benefits when he is not.” Waugh, 558 Pa. at 407-408, 737 A.2d at 737. In the present case, however, claimant did not provide false information in order to receive workers’ compensation, but rather to obtain employment in the first place. Whereas in Waugh, had the true facts been stated the compensation claim would clearly have been precluded, had claimant here been truthful, her entitlement to additional benefits would have been undisputable. Waugh does not involve application of es-toppel, but simply stands for the proposition that employer and employee cannot, by fraudulent agreement, impose a bogus obligation upon employer’s insurance carrier.
Moreover, in a trespass case predating the inclusion of minors in the workers’ compensation laws,7 our Supreme Court rejected a similar estoppel argument. In Krutlies v. Bulls Head Coal Co., 249 Pa. 162, 94 A. 459 (1915), a child was injured while illegally working in a coal breaker, having lied about his age when he was originally hired at the age of eight years old and later when the child labor laws were changed to prohibit such employment by those under the age of sixteen years. Krutlies sued on the theory that his injuries were caused by his employer’s negligence in hiring an underage worker. Employer defended on grounds of deception, but the court awarded benefits, stating. “the mere fact that he misrepresents his age does not render it nugatory and of itself relieve the employer from the consequences of putting him at a prohibited employment.” Krutlies, 249 Pa. at 170, 94 A. at 461-462, quoting Hrabchak v. Delaware & Hudson Co., 54 Pa.Super. 626, 633 (1913). Indeed, claimant relies upon Krut-lies to support her strict liability theory, but we find this argument equally unpersuasive. Krutlies was a negligence case seeking compensatory damages for injuries where the minor plaintiffs deceit did *81not negate the employer’s negligence, particularly since the facts clearly manifested that the employer must have been aware of its blatant violation of the child labor laws.
Claimant also cites Saloon Restaurant Enterprises v. Workmen’s Compensation Appeal Board (Martinez), 75 Pa.Cmwlth. 408, 462 A.2d 337 (1983) as evidence that the statute requires a strict liability standard to be applied. Saloon Restaurant, however, simply did not involve this issue. There, a seventeen year old without an employment certificate was killed in an accidental shooting while employed as a dishwasher. Employer claimed that the accident was beyond its control and completely unforeseeable, so should not result in a punishment as severe as would be appropriate for an employer who hires a minor to work on dangerous machinery, where injury is foreseeable. The court held, however, that “there is no intimation in [section 320] which would indicate that the Legislature intended a distinction between severe and minor violations of the child labor laws or any distinction based on the degree of foreseeability of a minor’s injuries.” Saloon Restaurant, 462 A.2d at 338 (citation omitted). In Saloon Restaurant, however, there was no intimation that the claimant had lied about his age nor that employer was unaware it was in violation of the child labor laws.
Finally, claimant points to Ligonier Tavern, Inc. v. Workmen’s Compensation Appeal Board (Walker), 681 A.2d 222 (Pa.Cmwlth.1996), aff'd 552 Pa. 237, 714 A.2d 1008 (1998) which states, “The duty of seeing that the minor obtains an employment certificate rests on the employer, who cannot shift this duty to its minor employees.” Ligonier Tavern, 681 A.2d at 225 (citation omitted).8 However in Ligo-nier Tavern, as in Saloon Restaurant, the employer knew that the employee was a minor, and Ligonier Tavern carefully distinguished the situation where a claimant had misrepresented his age at the time he was hired. Id., 681 A.2d at 225-226 n. 15.
In rejecting both the estoppel and strict liability approaches, we are persuaded by the fact that the primary objective of Section 320 is not compensation, but punishment and deterrence of employers’ illegal conduct. As our Superior Court stated in Rudy v. McCloskey, 152 Pa.Super. 101, 30 A.2d 805 (1943), aff'd 348 Pa. 401, 35 A.2d 250 (1944):
The dominant intent of the section, to penalize the employer is indicated by the provision that the employer alone “shall be liable for the additional compensation" and “any provision in an insurance policy undertaking to reheve an employer from such liability shah be void.” This provision is significant when considered in connection with the general policy of the Act not only to provide compensation but to see to it that it is paid. § 305. 77 P.S. § 501 provides that every employer liable, shah insure the payment of compensation in the State Workmen’s Insurance Fund or in some insurance company unless of sufficient financial ability to qualify for self insurance. Under § 320 the employee would have to take the chances of his employer’s insolvency with no insurance to protect him.
Rudy, 30 A.2d at 809.9 We also note that while the statutory classification granting *82substantial additional compensation to minors injured while illegally employed is amply justified by its punitive and deterrent purposes,10 no such justification can be made on compensatory grounds. There is no logical or empirical basis to believe that a minor injured while illegally employed will require more weekly compensation than a minor injured while lawfully working, nor for that matter than a similarly injured adult. Moreover, it is unreasonable to assume that the legislature was motivated by a purpose to award more workers’ compensation benefits to a minor who has obtained employment by lying about his age than to a minor who has truthfully complied with the law and, obtained the required documentation. For all these reasons it is abundantly clear that the intended purpose of the Act was to punish and deter unlawful conduct by employers, and that the effect upon the compensation of the minors was merely incidental to this purpose.
In applying the Act, the critical focus is not upon the circumstances and conduct of the child, but rather upon the conduct of the employer; the estoppel and strict liability approaches are equally flawed because they look only to the former. Viewing the statute in this light, we must conclude that it would frustrate its purpose both to impose a Section 320 penalty in a situation where the employer innocently and in good faith employed a minor who fraudulently misrepresented his age and/or submitted false documentation, but also to withhold the sanction where the employer hired the minor in spite of the fact that it knew or should have discovered the minor’s untruthfulness, and thus knowingly violated the child labor laws.
Accordingly, we hold that an employer is liable for the penalty mandated by Section 320 only if it knew or reasonably should have known that the claimant was a minor working illegally. In making this determination, the fact-finder must carefully weigh all the relevant facts and circumstances. We find persuasive the analysis of the New York Court of Appeals that:
[I]f the employer, in the exercise of proper vigilance and due caution, is led to believe that the employee is above the statutory age, he cannot well be charged with negligence in employing an infant, whether such belief would be available as a defense in a criminal prosecution or not. The representation of the employee as to his age, even if accompanied by a similar statement by his parents, is not conclusive on the question. No principle of estoppel is applicable to the case. The question always is whether the employer is justified in believing that the employee is of sufficient age to authorize his employment. For this purpose he may not rest alone on the representation of the plaintiff, but is required to exercise proper vigilance to discover the fact. What such vigilance would dictate differs in different cases. There can readily be imagined a case where the employee is of such mature appearance that the employer may naturally and properly accept his statement as to age. In other cases the appearance of the employee might be the exact reverse. No definite rule can be laid down to relieve the *83employer from liability in violating the statute. The jury must be satisfied that under the circumstances of the particular case the employer believed, and was justified in the belief, that the employee was of the prescribed age to work.
Vincent v. Riggi & Sons, Inc., 30 N.Y.2d 406, 414, 334 N.Y.S.2d 380, 285 N.E.2d 689, 694 (1972), quoting Koester v. Rochester Candy Works, 194 N.Y. 94, 95-96, 87 N.E. 77, 78 (1909).
Unfortunately, because the WCJ and the claimant believed it to be irrelevant and employer was not yet represented by counsel representing its (as opposed to its carrier’s) interests, the reasonableness of employer’s reliance upon claimant’s representations and documents was never developed at the hearing before the WCJ, and the WCJ made no findings thereupon. The Board’s attempt to fashion its own findings on the issue is flawed in two respects. First, the Board may not find facts; this is the sole province of the WCJ. Second, the record on the subject was simply too undeveloped to form the basis for any conclusions. Accordingly, the matter must be remanded so that the WCJ can take testimony on the issue and make findings of facts and conclusions of law under the standards set forth in this opinion.

ORDER

AND NOW, this 21st day of June, 2000, the order of the Workers’ Compensation Appeal Board in the above captioned matter is vacated, and the matter is remanded to the Board with instructions to further remand the case for hearing before a Workers’ Compensation Judge in accordance with the attached opinion.
Jurisdiction relinquished.
Judge SMITH concurs in the result only.

. Workers’ Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.1; 2501-2626. Section 320 provides:
§ 672. Minor under eighteen illegally employed; additional compensation; possession of employment certificate; age certificate; election to be bound by act
(a) If the employe at the time of the injury is a minor, under the age of eighteen years, employed or permitted to work in violation of any provision of the laws of this Commonwealth relating to minors of such age, compensation, either in the case of injury or death of such employe, shall be one hundred and fifty per centum of the amount that would be payable to such minor if legally employed. The amount by which such compensation shall exceed that provided for in case of legal employment may be referred to as “additional compensation.”


. The 1-9 employment eligibility verification is a form required by federal law which mandates that the prospective employee attest to the accuracy of certain information, including date of birth, under penalty of perjury. 8 U.S.C. § 1324a(b)(2).


. "The employer and not the insurance carrier shall be liable for the additional compensation. Any provision in an insurance policy undertaking to relieve an employer from such liability shall be void." 77 P.S. § 672(b).


. As the original appeal was filed in the name of both the employer and the insurance company, and employer’s counsel filed a brief regarding the penalty issue, both motions were dismissed as moot. This determination is not at issue in this appeal. We note, however, that when the interests of an employer and its insurance company are no longer aligned, the Board should allow intervention by an employer to protect its separate interests.


.Claimant’s entitlement to workers’ compensation calculated at the standard rate is not here challenged.


. Petitioner also claims that the Board abused its discretion in refusing to grant a de novo hearing and/or in refusing to accept and consider the proffered hospital report. Our review of the record reflects that petitioner neither requested a de novo hearing nor a remand, but only asked that the report be accepted and considered pursuant to the Board’s authority to conduct a de novo hearing. At any rate, in light of our disposition of the primary issue we need not address this contention further.


. Minors were not covered under the Workers’ Compensation Act until 1931. They were added by the same amendment in which § 320 was added to the Act. See Rudy v. McCloskey, 152 Pa.Super. 101, 106-108, 30 A.2d 805, 808 (1943).


. Claimant also points to § 320(e) of the Act, 77 P.S. § 672(e), which states that possession of an employment certificate shall be conclusive evidence of an employer’s legal right to employ a minor, and § 320(f) of the Act, 77 P.S. § 672(f), which states that possession of an age certificate shall be conclusive evidence of the minor's age. Claimant argues that possession of these certificates are the only methods of avoiding liability. However, unless an employer knows or should know that a potential employee is a minor, he would have no reason to obtain age or employment certificates, which are not required for employees who are over eighteen.


. Rudy v. McCloskey was a constitutional challenge to the predecessor of § 320, which, while otherwise nearly identical to the present statute, required payment of 100% "additional compensation” to the injured minor instead of the current 50%. In Rudy a minor *82employee lied about his age, and the employer was unaware that its employee was a minor until after the employee's death in a work-related incident. The Rudy court observed that "if the judgment is valid, claimant’s wards will benefit ... as the fruits of decedent's deceit and fraud." Rudy, 30 A.2d at 807. The court concluded that while the legislature may impose reasonable penalties under the Workers' Compensation Act, the statute at issue was unconstitutional as an unreasonably excessive penalty. While the present statute was held constitutional in Li-gonier Tavern, we must recognize that interpreting Section 320 to impose strict liability could raise the constitutional issue of an excessive penalty in fact patterns more like Rudy than Ligonier Tavern. Adopting a reasonableness standard will obviate such constitutional questions.


. See Ligonier Tavern, 681 A.2d at 227-28.